Citation Nr: 0720223	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-06 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) to include depression 
with psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ben Aronin, Legal Intern


INTRODUCTION

The veteran served on active duty from April 1967 to February 
1970, and from December 1972 to August 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision by the Department of 
Veterans Affairs (VA), regional office (RO) in Boston, 
Massachusetts, which granted service connection for PTSD to 
include depression with psychotic features and assigned a 30 
percent rating effective February 20, 2003.  In March 2004, a 
hearing before a Decision Review Officer (DRO) was held at 
the RO, and in December 2005, a hearing before the 
undersigned Veterans Law Judge (Travel Board hearing) was 
held at the RO.  Transcripts of both hearings are of record.


FINDING OF FACT

The veteran's PTSD results in total occupational and nearly 
total social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

PTSD is evaluated in accordance with VA's General Formula for 
Rating Mental Disorders.  38 C.F.R. § 4.130; Diagnostic Code 
9411 (2006).  Under that formula, the only criteria for a 
total disability rating are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. 
Cir. 2004) 

The veteran's most recent VA examination took place in 
October 2003, when the diagnoses were PTSD, and major 
depression with psychotic features.  It was noted that the 
veteran had been unemployed for the past 11 months and was on 
disability.  A global assessment of function (GAF) score was 
51.  

GAFs between 51 and 60 denote moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2006).  The veteran's GAF was thus, in the more extreme part 
of the moderate range.

VA outpatient treatment records dated from December to 
October 2005, show that the veteran received diagnoses of 
PTSD and cocaine abuse in remission.  In February 2004 and 
January 2005 he was given GAFs of 50.  These scores are 
indicative of serious symptoms or serious impairment in 
social, occupational or school functioning; examples include 
a person who has not friends, and is unable to keep a job.  
DSM-IV.  The outpatient treatment records report that the 
veteran stopped working for the post office due to a 
"breakdown."

At the December 2005 hearing before the undersigned, the 
veteran testified that his disability from the post office 
was due to PTSD, including violence.  He did not want to talk 
about his family, and said that he did not socialize much.

The most recent evidence shows that the veteran has been 
provided GAFs indicative of an inability to work and no 
friendships.  These GAFs were apparently based solely on the 
service-connected PTSD, as that was the only diagnosed 
disability.  The veteran's hearing testimony and the 
treatment records also support a finding that he is unable to 
work, has no reported social activities, and lives alone.   

In short, the weight of the evidence is to the effect that 
PTSD causes total occupational and approximately total social 
impairment.  A 100 percent rating is, therefore warranted.  
38 C.F.R. § 4.7, 4.21 (2006).


ORDER

A 100 percent rating for PTSD is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


